                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


     NORBERTO MARTINEZ, JR.,
         Plaintiff,                                          No. 3:17-cv-843 (SRU)

           v.

     NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
          Defendant.

         RULING ON CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

         In the instant Social Security appeal, Norberto Martinez, Jr. (“Martinez”) moves to

reverse the decision by the Social Security Administration (“SSA”) denying him disability

insurance benefits. Mot. to Reverse, Doc. No. 23. The Commissioner of Social Security

(“Commissioner”) moves to affirm the decision. Mot. to Affirm, Doc. No. 24. Although I

conclude that most of Martinez’s arguments for reversal lack merit, I hold that the ALJ’s

determinations at step three and step five were deficient and, therefore, remand is warranted.

Accordingly, Martinez’s Motion to Reverse the Decision of the Commissioner (Doc. No. 23) is

granted, and the Commissioner’s Motion to Affirm its Decision (Doc. No. 24) is denied.


I.       Standard of Review

         The SSA follows a five-step process to evaluate disability claims. Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013) (per curiam). First, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” Greek v. Colvin, 802 F.3d 370, 373

n.2 (2d Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1520(b)). Second, if the claimant is not

working, the Commissioner determines whether the claimant has a “‘severe’ impairment,” i.e.,

an impairment that limits his or her ability to do work-related activities (physical or mental). Id.
(citing 20 C.F.R. §§ 404.1520(c), 404.1521). Third, if the claimant does not have a severe

impairment, the Commissioner determines whether the impairment is considered “per se

disabling” under SSA regulations. Id. (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). If

the impairment is not per se disabling, then, before proceeding to step four, the Commissioner

determines the claimant’s “residual functional capacity” based on “all the relevant medical and

other evidence of record.” Id. (citing 20 C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)). “Residual

functional capacity” is defined as “what the claimant can still do despite the limitations imposed

by his [or her] impairment.” Id. Fourth, the Commissioner decides whether the claimant’s

residual functional capacity allows him or her to return to “past relevant work.” Id. (citing 20

C.F.R. §§ 404.1520(e), (f), 404.1560(b)). Fifth, if the claimant cannot perform past relevant

work, the Commissioner determines, “based on the claimant’s residual functional capacity,”

whether the claimant can do “other work existing in significant numbers in the national

economy.” Id. (citing 20 C.F.R. §§ 404.1520(g), 404.1560(b)). The process is “sequential,”

meaning that a petitioner will be judged disabled only if he or she satisfies all five criteria. See

id.

       The claimant bears the ultimate burden to prove that he or she was disabled “throughout

the period for which benefits are sought,” as well as the burden of proof in the first four steps of

the inquiry. Id. at 374 (citing 20 C.F.R. § 404.1512(a)); Selian, 708 F.3d at 418. If the claimant

passes the first four steps, however, there is a “limited burden shift” to the Commissioner at step

five. Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam). At step five, the

Commissioner need only show that “there is work in the national economy that the claimant can

do; he [or she] need not provide additional evidence of the claimant’s residual functional

capacity.” Id.



                                                  2
         In reviewing a decision by the Commissioner, the court conducts a “plenary review” of

the administrative record but does not decide de novo whether a claimant is disabled. Brault v.

Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam); see Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam) (“[T]he reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.”). The court may reverse the Commissioner’s decision “only if it is

based upon legal error or if the factual findings are not supported by substantial evidence in the

record as a whole.” Greek, 802 F.3d at 374-75. The “substantial evidence” standard is “very

deferential,” but it requires “more than a mere scintilla.” Brault, 683 F.3d at 447-48. Rather,

substantial evidence means “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Greek, 802 F.3d at 375. Unless the Commissioner relied on

an incorrect interpretation of the law, “[i]f there is substantial evidence to support the

determination, it must be upheld.” Selian, 708 F.3d at 417.


II.      Facts

         Martinez filed for Social Security benefits and supplemental security income on March 7,

2013. Applications for Benefits, Ex. 1B, R. at 148; Ex. 2B, R. at 155. In his applications,

Martinez alleged a period of disability beginning April 1, 2006. Id. Martinez later amended the

alleged onset date to October 16, 2011. Rep. Brief, Ex. 16E, R. at 360. Martinez alleged in his

application that he suffered from “[l]umbar discus [and] bipolar” disorder. Int’l Disability

Determination Explanations, Ex. 3A, R. at 94; Ex. 4A, R. at 105.


      A. Medical History

         Martinez’s medical records begin with a series of charts from the Connecticut

Department of Correction (“DOC”) from January 30, 1997 to August of 2008. DOC Med. Rec.,

                                                  3
Ex. 23F-24F, R. at 1025-1145. In 1999, Martinez was diagnosed with depression and post-

traumatic stress disorder, for which he was prescribed Seroquel and Risperdal, as well as

polysubstance abuse and major depression with psychosis. Id. at 1036-37. Martinez noted that

he used heroin and alcohol while out of prison and went through multiple unsuccessful substance

abuse programs. Id. at 1048.

       Treatment notes from St. Vincent’s Medical Center (“St. Vincent’s”) from May 19, 2009

reflect that Martinez sustained a three-inch-deep gash to his right hand while “cutting kitchen

laminate during construction.” St. Vincent’s Med. Rec., Ex. 16F, R. at 863. The wound was

cleaned and sutured and Martinez was administered pain medication. Id. at 864. On June 2,

2009, Martinez returned to St. Vincent’s with continued pain to his right hand and a “2-3 square

cm of wood laminate [was] found in the space between the 4th and 5th metacarpals.” Id. at 854.

Treatment notes reflect laceration of the ulnar nerves, which was “repaired”, but there was “no

significant inflammation or infection.” Id. at 855. The wood was removed, and his hand was

sutured. Id.

       The bulk of the remainder of Martinez’s medical records relate to his back impairments.

Martinez began complaining to treatment providers of back pain in early October 2011, when he

was treated at St. Vincent’s after hurting his lower back “lifting a heavy TV.” St. Vincent’s

Med. Rec., Ex. 1F, R. at 367-68. At the time, Martinez described his pain as a nine out of ten,

with “stiffness”, “sharp” pain with motion, but with “no numbness/weakness.” Id. He was given

pain medication. Id. at 368. He was next seen at St. Vincent’s on October 25, 2011 with

continued complaints of back pain. Id. at 374. Martinez stated that his back was “getting better”

but that he moved a dresser and “threw [his] back out again.” Id. He described his pain as

“moderate”, “dull aching”, but “constant”. Id. He was again prescribed pain medication and



                                                4
encouraged to follow up with an orthopedist. Id. at 375. He was not seen again for back pain

until April 11, 2012 when he returned to St. Vincent’s with complaints of back pain and

traumatic arm pain. Id. at 377. Martinez’s chief complaint was “bilateral arm pain”, which he

noted was “severe”, that started after he was lifting rocks. Id. at 377-78. He further stated that

he had “some tightness in [his] lower back with aching down the [right] upper thigh.” Id. at 378.

He was given a pain medication injection as well as a prescription for oral pain medication. Id.

       Martinez was seen again at St. Vincent’s on October 14, 2012 when he complained of

back pain that began after “helping somebody move.” Id. at 382. He described his pain as

feeling “like [a] screwdriver [was] in [his] back” and stated that the pain was “primarily on [the]

right” but extends to “buttocks and left leg.” Id. at 383. He was given medication for pain and

muscle spasms, as well as a steroid, and was released with a referral to an orthopedist. Id. at

384-85. He returned to St. Vincent’s two days later with “severe back pain” and stated that he

ran out of medication. Id. at 387. He was given more pain medication and again was given a

referral to an orthopedist for “re-evaluation and further treatment.” Id. at 389. The following

day, October 17, 2012, Martinez was seen by Dr. Richer at Orthopaedic Specialty Group

(“OSG”) for a “pulling sensation” in his back that began when he was helping someone move.

OSG Med. Rec., Ex. 2F, R. at 403. The notes from that visit reflect that Martinez had “difficulty

with forward bending secondary to pain, tenderness to palpation over the lumbar paraspinals”

and “negative straight leg raise bilaterally.” Id. X-rays revealed “no evidence of acute bony

abnormality” and he was given a referral for physical therapy and told to follow up in six weeks

if his condition failed to improve. Id. On October 21, 2012, Martinez returned to St. Vincent’s

with further complaints of lower back pain, which he described as ten out of ten and “spasm-




                                                 5
like.” St. Vincent’s Med. Rec., Ex. 1F, R. at 391. He was given an injection for the pain as well

as refilled prescriptions for pain and muscle spasms. Id. at 393.

       Martinez was seen again at OSG on November 1, 2012 for a “[f]ollow-up lumbar strain,

lumbago.” OSG Med. Rec., Ex. 2F, R. at 402. Martinez states that he exacerbated his lower

back injury, which he sustained in October. Id. He stated that the pain was “localized to the low

back”, and treatment notes reflect that he was in “no apparent distress” and was “ambulating

with a normal gait” but had “negative straight leg raise bilaterally.” Id. He was prescribed pain

medication and encouraged to use a heating pad. Id. He was given a renewed referral for

physical therapy and told to follow up in four weeks if there was no improvement. Id. Martinez

returned to St. Vincent’s on November 21, 2012 with renewed back pain after injuring himself

moving a refrigerator. St. Vincent’s Med. Rec., Ex. 1F at 396-97. Martinez also reported that he

fell a few times because “his right leg would give out on him.” Id. at 396. He was given an

injection for pain and medication for pain and back spasm. Id. at 397-98. On November 29,

2012 he was examined at Bridgeport Hospital where X-rays revealed “minimal curvature of the

lumbar spine concave to the left” and “narrowing of the intervertebral disc space at T12-L1,

which suggests discitis.” Bridgeport Hosp. Med. Rec., Ex. 3F, R. at 452.

       Martinez was admitted to Bridgeport Hospital on November 30, 2012 for an “epidural

abscess secondary to IV drug use” and “T12-L1 diskitis.” Id. at 422. Upon admission, he

complained of “significant back pain with very minimal movement.” Id. at 427. An MRI

showed “acute infectious diskitis at T12-L1 level with an epidural phlegmonous component

measuring 7 mm in AP dimension.” Id. at 422-23. Martinez remained in Bridgeport Hospital

until December 13, 2012, during which time the abscess was aspirated and biopsied, and he was

treated for pain and infection. Id.; see also, generally, Ex. 3F. He was admitted to Bridgeport



                                                 6
Manor on December 14, 2012 for continued intravenous antibiotic administration, where he

stayed for over two months. Bridgeport Manor Med. Rec., Ex. 6F, R. at 479-504. While at

Bridgeport Manor, he was seen at OSG where Dr. Hermele noted that Martinez had “an

impressive diskitis involving destructive changes of the T12-L1 vertebral bodies” but there was

“[n]o epidural abscess.” OSG Med. Rec., Ex. 2F, R. at 400. He was seen at Bridgeport Hospital

again on January 28, 2013 for an infected PICC line, which was removed and replaced.

Bridgeport Hosp. Med. Rec., Ex 3F, R. at 405-12. The records from that visit reflect that

Martinez’s “lumbar pain [was] much improved.” Id. at 407. He was released back to Bridgeport

Manor.

         Martinez also underwent an MRI on February 5, 2013 at Bridgeport Hospital which

showed “worsening kyphotic deformity with further collapse of the anterior aspects of the

vertebral bodies at T12-L1” and “[w]orsening endplate erosions of the inferior endplate of T12

and superior endplate of L1 with further collapse of the T12 and L1 vertebral bodies.”

Bridgeport Hospital Med. Rec., Ex. 5F, R. at 475. Further, the MRI revealed “less edema

compared to the prior study although there is still some residual edema” and “mild fluid within

the disc space [T12-L1] which is also less than suggesting continued changes of discitis and

osteomyelitis.” Id. The MRI findings were “suggestive of improving, albeit persistent, discitis

and osteomyelitis at T12-L1 with worsening bony erosive changes and further collapse of the

T12-L1 vertebral bodies” and “worsening kyphotic deformity at this level.” Id. at 476. There

were “[d]iffuse disc bulge[s]” noted at other disc levels as well. Id. at 475-76. On February 21,

2013, Martinez was seen by Dr. Miljkovic from Internal Medicine & Infections Disease, who

reported that Martinez still had occasional back pain but had completed his IV antibiotics and

ordered the PICC line removed. Dr. Miljkovic Med. Rec., Ex. 4F, R. at 466. He noted that



                                                7
Martinez was “in no acute distress” and his back had “[n]ormal curvature [and] no tenderness.”

Id.

       Martinez was released from Bridgeport Manor on February 22, 2013. Bridgeport Manor

Med. Rec., Ex. 6F, R. at 479-504. He was referred to Southwest Community Health Center

(“SCHC”) for outpatient pain management care for his lower back. SCHC Med. Rec., Ex. 7F, R.

at 518. He was examined on February 26, 2013 and reported that his back pain was a seven out

of ten and treatment notes reflect that Martinez had deep palpation with reduced range of motion.

Id. On March 22, 2013, Martinez was seen again at SCHC for back, neck, and joint pain. Id. at

513-14. Records reflect that he had muscle spasm in his back and “mild pain [with] motion” and

“tenderness.” Id. at 515. He was given medication and a referral for mental health and pain

management. Id. at 516. Martinez was seen again at SCHC on April 30, 2013 for “diffuse and

sharp” back pain that occurred after “lifting a heavy object and twisting movement.” Id. at 509.

Records reflect that Martinez had “tenderness” in his back, “moderate pain [with] motion”, and

“deep palpation assoc[iated] with reduced” range of motion. Id. at 511. He was given pain

medication and directed to follow up in six weeks. Id. at 512. Martinez returned to SCHC on

June 6, 2013 with complaints of “fluctuating” lower back pain which he described as “an ache”

and “aggravated by bending and lifting.” Id. at 505. Records note that Martinez had “muscle

spasm”, “moderate pain [with] motion”, and “mildly reduced” range of motion. Id. at 507. He

was told to follow up in four weeks. Id.

       On June 21, 2013, Martinez underwent a consultative psychiatric exam by Dr. Jesus

Lago. Dr. Lago Report, Ex. 8F, R. at 534. Dr. Lago noted that Martinez “walked in with a

cane”, “demonstrated normal posture”, “walked in slowly” with a “slow gait”, and “appeared to

be in pain.” Id. at 535. The report reflects that Martinez was in normal health until 2012 when



                                                8
he began having “significant back pain” which was initially diagnosed as a “possible disc

herniation” but the final diagnosis was “abscess to the back” which was removed. Id. Martinez

reported that “he [could] not work due to the back pain”, which “has been somewhat depressing

for him” but he is “somewhat optimistic.” Id. at 535-36. Dr. Lago reported that Martinez’s

“[d]epressive days have never outnumbered euthymic days” and “[i]f he has back pain, he has

difficulty sleeping.” Id. at 536. Martinez reported that “[h]is energy [was] mildly low” and had

been “somewhat more withdrawn than usual” because of his back pain. Id. Martinez reported

that he was using marijuana everyday and had last used heroin, cocaine, and crack two weeks

before the examination. Id. Dr. Lago reported that Martinez did “light chores”, took care of his

activities of daily living, went for walks “to rehabilitate his back”, “had many friends”, and

“function[ed] independently.” Id. at 537. With respect to his mental health, Dr. Lago reported

that Martinez was “very relaxed, pleasant, and cooperative” and “ha[d] been somewhat

depressed over the past eight months.” Id. Dr. Lago diagnosed “depressive disorder, not

otherwise specified”, “polysubstance dependence (heroin, crack, cocaine, and marijuana)”, and

“opioid analgesic dependence – in sustained full remission.” Id. Dr. Lago opined that

Martinez’s “[s]ocial interaction with supervisors and coworkers in the past ha[d] been quite good

despite his substance abuse” and that he was “capable of adapting to work setting” but “need[ed]

to remain drug free.” Id. at 538.

       Two reviewing physicians provided consultative examinations and a case analysis,

including RFC assessments, in connection with Martinez’s benefits applications. Ex. 4A, R. at

114; Ex. 6A, R. at 139. On July 11, 2013, Dr. Nancy Armstrong determined that Martinez’s

exertional limitations were as follows: he could occasionally (one-third or less of an eight hour

day) and frequently (between one-third and two-thirds of an eight hour day) carry and/or lift ten



                                                 9
pounds; he could stand and/or walk for a total of four hours; he could sit for more than six hours

on a sustained basis in an eight-hour day; and he could push and/or pull for an unlimited time.

Ex. 4A, R. at 115. Dr. Armstrong added that Martinez would need a cane for distances only. Id.

With respect to Martinez’s postural limitations, Dr. Armstrong opined that he could occasionally

climb ramps and/or stairs, stoop, kneel, crouch, or crawl; he could never climb ladders, ropes,

and/or scaffolds; and he could frequently balance. Id. Further, Dr. Armstrong opined that

Martinez did not have any manipulative, visual, communicative, or environmental limitations.

Id. at 116. On September 9, 2013, Dr. Khurshid Khan made the exact same RFC findings. Ex.

5A, R. at 127-29.

       Martinez was seen again for “moderate” back pain on August 29, 2013 at Bridgeport

Hospital. Bridgeport Hosp. Med. Rec., Ex. 9F, R. at 539. Martinez reported that his pain was

exacerbated by “movement, bending over, standing, walking, sitting, [and] changing position”

but reported that it was “different than the pain with discitis.” Id. at 539-40. Martinez was

encouraged to follow up with an orthopedist. Id. at 542.

       On October 1, 2013, Martinez was seen at St. Vincent’s for “traumatic” toe pain after

dropping a toilet on his foot. St. Vincent’s Med. Rec., Ex. 17F, R. at 867. X-rays revealed “no

evidence of fracture or dislocation” and Martinez was released with pain medication. Id. at 869.

Medical records reflect two prior foot injuries. On December 9, 2010, Martinez was treated at

St. Vincent’s after dropping a “cast iron pipe” on his foot. St. Vincent’s Med. Rec., Ex. 16F, R.

at 847. He was diagnosed with a small fracture in his first toe and given pain medication,

crutches, and a cast. Id. at 851. Martinez was also treated at SCHC on December 15, 2010 and

January 25, 2011 for pain to the big toe on his right foot, though it is unclear whether the injuries




                                                 10
were related. SCHC Med. Rec. Ex. 7F at 519-20. He was directed have X-rays taken and was

given pain medication. Id.

       On November 30, 2013, Martinez returned to Bridgeport Hospital for back, neck, and

knee pain after a minor motor vehicle accident. Bridgeport Hosp. Med. Rec., Ex. 10F, R. at 623.

He was discharged with pain medication for a “likely muscle strain/contusion.” Id. at 626.

       The next medical record is from October 6, 2014, when Martinez returned to Bridgeport

Hospital for “back pain after bending forward a week ago” after having “no relief” from Motrin.

Id. at 627. Martinez reported his pain was ten out of ten and was radiating down his left leg to

his ankle. Id. He was using a cane and the records reflect that “pain and presentation are

comparable to previous epidural abscess on 11/30/12.” Id. An MRI revealed “[m]inor changes

… but no evidence to suggest recurrent epidural abscess or discitis” and “postinfectious fusion of

T12 and L1 vertebrae … [but t]he other vertebral body heights and signal [were] normal with

normal alignment.” Id. at 630-31. He was medicated and discharged. Id. at 632. He returned to

Bridgeport Hospital on October 12, 2014 where he complained of “continued lower back pain

radiating down” his legs, made worse with “twisting and bending.” Bridgeport Hosp. Med. Rec.,

Ex. 11F, R. at 637. He was given a pain patch and records reflect that “additional opiate

medication is inappropriate and dangerous” to Martinez. Id.

       On October 17, 2014, Martinez was transported to Bridgeport Hospital after appearing

“diaphoretic [and] tachycardic” at the methadone clinic. Id. at 639. He complained of “right

wrist pain that radiate[d] to right elbow” and records reflect “noted” loss of range of motion and

“a central puncture mark” on his right wrist. Id. at 640-41. He was diagnosed with sepsis and an

abscess on his right wrist, which was aspirated. Id. at 643-44. Treatment notes from October 21,

2014 reflect that Martinez’s “right arm [was] swollen from shoulder to hand.” Id. at 655. While



                                                11
in the hospital, an MRI of his back revealed “[c]omplete resolution of previous discitis and

osteomyelitis”, “resolution of prior infection from 2012”, and also a “[s]mall left-sided disc

herniations at L4/5 and L5/S1 with minimal or no interval change.” Id. at 651. Treatment notes

from an October 23, 2014 consultation with Dr. Perry Shear reflect that Martinez has “noticed

increased low back pain” over the past month that will “[i]ntermittently” radiate down his left leg

and is made worse with standing. Id. at 664. In reviewing the MRI, Dr. Shear noted that

Martinez “may have early signs of L4-L5 diskitis” and noted “positive enhancement in the

epidural space consistent with the epidural abscess.” Id. at 665. Dr. Shear “[did] not recommend

neurosurgical intervention.” Id. Another MRI of his spine was done on December 1, 2014 and

showed “worsening discitis with space collapse and endplate destruction at L4-5, compared to

prior MRI on 10/22/14.” Id. at 669. Later treatment notes, however, state that “[a]lthough read

as ‘worsening discitis’ at the L4-5 space, the [12/1/14] lumbar MRI actually displays expected

changes as the disc space will collapse and the level will eventually fuse over time.” Id. at 673.

Martinez was discharged from the hospital on December 4, 2014.

       Martinez had an outpatient follow up appointment with Dr. Shear at OSG on December

17, 2014, where treatment notes reflect that he was “[d]oing well.” OSG Med. Rec., Ex. 21F, R.

at 980. The records reflect that Martinez was in “[n]o acute distress” and was ambulating

“without issue” with a cane. Id. Dr. Shear reviewed the December 1 MRI and noted “interval

worsening of the diskitis” but “that the disk space will collapse and the level with eventually fuse

over time and it is an expected change.” Id. Another MRI was taken on January 16, 2015 and,

compared to the MRI from December 1, showed that the alignment at T12-L1 was “unchanged”

and that there was “[m]ild improvement” at L4 and L5. Bridgeport Hospital Med. Rec., Ex. 19F,

R. at 947. The MRI showed “no significant change” to “persistent disc bulge[s]” at some disc



                                                12
levels. Id. Overall, the MRI showed that the “previously noted epidural abscess [was] markedly

improved since the prior exam and appears nearly resolved” and that “[m]ultilevel degenerative

changes [were] essentially unchanged.” Id. at 948. Martinez was also seen by Dr. Shear on

January 14, 2015 and treatment notes reflect that Martinez “has not noticed any change in his

back pain”, but that the pain “is better when he is moving around” and worse with bending.

OSG Med. Rec., Ex. 21F, R. at 979. Notes also reflect “severe decreased flexion of the lumbar

spine and moderate decreased extension.” Id. OSG treatment notes from January 28, 2015

reflect that Martinez was “showing improvement with improved MRI of the lumbar spine.” Id.

at 978; see also id. at 976 (March 11, 2015 treatment note states MRI showed “improvement of

the epidural abscess” and there was “no sign of infection”). Another MRI was performed on

April 27, 2015 which showed either no change or improvement in the condition of disc spaces.

OSG Med. Rec., Ex. 21F, R. at 1013-14.

       On March 7, 2015, Dr. Shear referred Martinez to aquatic physical therapy two times per

week for eight weeks. Phys. Ther. Treatment Notes, Ex. 13F, R. at 720. Treatment notes reflect

that Martinez’s condition was improving with continued aquatherapy. See generally Ex. 13F; R.

at 723 (March 17, 2015: pain an eight out of ten pre-treatment, two out of ten post-treatment); R.

at 738-39 (April 3, 2015: Martinez reported that the pool was helping; pain a five out of then pre-

treatment, two out of ten post-treatment); R. at 742 (April 7, 2015: pain a five out of ten pre-

treatment, two out of ten post-treatment); R. at 746 (April 13, 2015: same); R. at 750 (April 20,

2015: same). On June 10, 2015, Dr. Shear noted that Martinez “completed an aquatic physical

therapy program” and “continues to improve” and “will undergo land physical therapy.” OSG

Med. Rec., Ex. 21F, R. at 975. Dr. Shear also reviewed the April 27 MRI and noted the

“improvement of the discitis and osteomyelitis.” Id.



                                                 13
       On July 30, 2015, Dr. Shear submitted another referral for continued physical therapy

two times per week for eight weeks and an evaluation form noted that Martinez could stand for

20 minutes and ambulate for 30 minutes without difficulty. Phys. Ther. Treatment Notes, Ex.

13F, R. at 754, 759. Martinez participated in twenty sessions of physical therapy from August

19, 2015 to January 8, 2016. Id. at 762-835. OSG records from September 2, 2015 reflect that

Martinez was “doing well” with “intermittent low back pain, which [was] well controlled with

the use of Lidoderm patches[.]” OSG Med. Rec., Ex. 21F, R. at 973. A September 8, 2015 MRI

showed “improvement” at L4-5 since the April 27 MRI. OSG Med. Rec., Ex. 21F, R. at 2012.

Notes from Martinez’s September 29, 2015 physical therapy session reflect that he re-injured his

back moving furniture, but he reported that he had less pain with bending and reaching. Phys.

Ther. Treatment Notes, Ex. 13F, R. at 793. Martinez saw Dr. Shear again on November 11,

2015 who noted that Martinez’s back pain was “made worse with bending” but was improving

with aquatherapy and noted that his “diskitis osteomyelitis ha[d] resolved.” OSG Med. Rec., Ex.

21F, R. at 972. Notes from a December 16, 2015 examination with Dr. Shear reflect that

Martinez’s pain “continue[d] and [was] made worse with bending or lifting” with “numbness in

the left thigh”, his “normal activities [were] still markedly limited”, and the symptoms increased

with increased activity, such as “a lot of walking.” Id. at 971. Dr. Shear noted Martinez “may

require ongoing pain management.” Id.

       Notes from a January 27, 2016 follow-up reflect that physical therapy “significantly

improved [Martinez’s] symptoms” and that his “back pain [was] about 40% improved.” Id. at

969. Dr. Shear renewed a referral for physical therapy. Id. Treatment notes from February 18,

2016 reflect, though, that Martinez had “increasing low back pain” and Dr. Shear ordered a

follow-up MRI. Id. at 968. An MRI was taken on February 23, 2016 and showed “no specific



                                                14
evidence of active osteomyelitis in the current findings” and the “marked degenerative changes

at L4-5 … could be attributed to the sequelae of prior discitis and osteomyelitis.” OSG Med.

Rec., Ex. 21F, R. at 1010-11. Martinez saw Dr. Shear for a follow-up on March 4, 2016, and

treatment notes reflect that the MRI showed “no acute infection” but “degenerative disk disease

at L4-L5 with moderate spinal stenosis and right greater than left lateral recess stenosis” and

“degenerative disk disease at L5-S1.” OSG Med. Rec., Ex. 21F, R. at 967. Dr. Shear

encouraged Martinez to lose weight and did not “consider any lumbar injections.” Id.

         Martinez filed for SAGA Cash Benefits and Dr. Shear was asked to provide a medical

report. OSG Med. Rec., Ex. 22F, R. at 1015. Dr. Shear noted on the form that he treated

Martinez for “lumbar degenerative disk disease”, which did not prevent Martinez from working

because Martinez “does not work”. Id. at 1019. Further, Dr. Shear noted that he expected

Martinez to be out of work between six and twelve months. Id. The remainder of the form was

left blank, including the physical capacities evaluation and the mental RFC evaluation. Id. 1019-

23.


      B. Procedural History

         The SSA initially denied Martinez’s disability benefits claims on July 12, 2013, finding

that “[t]he evidence [on] file [was] not sufficient to fully evaluate [Martinez’s] claim and the

evidence needed [could not] be obtained.” DIB Int’l Explanation, Ex. 3A, R. at 103-04. Further,

the SSA found that Martinez’s condition was “not severe enough to keep [him] from working”

and although it did “not have sufficient vocational information to determine whether [he could]

perform any of [his] past relevant work”, the SSA determined that Martinez could “adjust to

other work.” DI Int’l Explanation, Ex. 4A, R. at 119. Martinez’s claims were again denied upon

reconsideration on September 18, 2013. Reconsideration Transmittals, Ex. 7A, R. at 146; Ex.


                                                 15
8A, R. at 147. The reasons stated were the same as those in the initial determination. DIB

Reconsid. Explanation, Ex. 5A, R. at 132; DI Reconsid. Explanation, Ex. 6A, R. at 144-45.

       On January 7, 2014, Martinez requested a hearing before an Administrative Law Judge

(“ALJ”). Hr’g Request, Ex. 7B, R. at 178. After multiple adjournments, the hearing was held on

September 6, 2016 before ALJ Ronald Thomas. Tr. of ALJ Hr’g, R. at 40. At the hearing,

Martinez testified that his last steady employment was in 2006, moving and delivering office

equipment and “work[ing] with blueprints.” Id. at 42. After a short incarceration, Martinez

worked “odd jobs here and there” but “could never work a full day” because of his back issues.

Id. at 43. Martinez testified that since 2011 he was complaining about back pain and in 2012 he

was diagnosed with “discitis and an infection” in his back, which mainly affected his lower back,

with pain radiating down his legs. Id. at 53, 60. He testified that he has “deteriorated discs” in

his back, stemming from two infections, and that he is “gradually … just been falling apart.” Id.

at 44. He testified that he has back pain whenever he bends down or when he does “anything

strenuous”, and he wears a back brace and pain patches in addition to taking daily pain

medication. Id. at 44-45. He testified that the medication helps with the pain but does not help

him “move around and stuff” and, although discussed, he has not had back surgery. Id. at 45.

       Martinez testified that his back pain “messes with [his] concentration” and he would not

be able to do a job where he would have to “insert tab A into slot B.” Id. at 60. With respect to

his physical limitations because of his back, Martinez testified that he walks with a cane, that his

back hurts when he walks “for a long period of time”, and that he can only walk for about a

block at a time. Id. at 44-45. Further, Martinez testified that he: could not lift anything over 20

pounds; could only stand in one spot for fifteen minutes before he has to sit down or move

around; and could only sit for between 30 and 60 minutes before he has to walk around for 10 to



                                                 16
30 minutes. Id. at 45-46, 55. He also testified that his back pain was made worse with his arms

out in front of him because it “br[ought] pressure on [his] back.” Id. at 60-61. With respect to his

lifestyle, Martinez testified that he could dress himself but it takes him “longer than … average”;

he has a chair in the shower with him; he can drive but “not … long distance”; he goes grocery

shopping; he spends some time on the internet, including Facebook; he watches movies; and he

sometimes goes out to dinner. Id. at 47-50. He testified that he lives with his parents and does

not help with the chores much except that he: makes his bed and “keep[s his] area clean”; takes

out the garbage; and helps with raking until his back hurts. Id. at 47-48. Martinez also testified

that he smokes cigarettes and is “attending outpatient services and meetings” for substance

abuse, for which he was sober for a year at the time of the hearing. Id. at 50. He is also on

methadone for “pain management” and to “help with … opioid cravings.” Id. at 52.

         Other than his back, Martinez testified that he was under the care of a counselor and on

medication for depression and anxiety. Id. at 46, 55. Martinez also testified that he had surgery

on his right hand in 20001 and “every now and then” it still hurts and he “drop[s] things

sometimes.” Id. at 52-53, 59. He testified that he can do “fine motor stuff” such as use a

screwdriver and put two paperclips together, and can do so until his “hand starts to … cramp up

a little” but would not be able to use a keyboard for eight hours. Id. at 59. He also testified that

he injured himself multiple times over the years doing “odd jobs” like moving rocks and moving

furniture. Id. at 54. Further, Martinez testified that he has “bullet fragments” in his left thigh

since 1997 which sometimes affects his ability to stand still. Id. at 55. Also, Martinez testified

that he naps every day, usually “around 2:00 or 3:00 in the afternoon … anywhere from an hour

to two hours.” Id. at 58.


1
 There are no treatment notes that reflect that Martinez had hand surgery in 2000, though there are records for a
2009 hand surgery. St. Vincent’s Med. Rec., Ex. 16F, R. at 855-63.

                                                         17
         The ALJ then heard testimony from Vocational Expert (“VE”) Richard Hall (“Hall”),

who testified that Martinez’s past relevant work as a machine operator was a medium exertion,

semi-skilled position; his past work as a stock clerk was a medium exertion, unskilled position;

and his past work as a customer clerk was a light exertion, semi-skilled position. Id. at 63-64.

For the first hypothetical, the ALJ asked Hall to assume a person of Martinez’s age, education,

and work experience who could perform sedentary work and who was “unable to complete tasks

competitively, from beginning to end, and is thus unable to stay on task for more than 80% of the

time in the workplace.” Id. at 64. Hall testified that, with those limitations, Martinez’s past

relevant work could not be performed and “there would be no jobs for such a person.” Id.

         For the second hypothetical, the ALJ asked Hall to assume a person of Martinez’s age,

education, and work experience who could perform sedentary work with the following

limitations: could only occasionally balance and bend, crawl and twist, squat and kneel, and

climb; could not climb ropes, ladders, and scaffolds; and could only occasionally interact with

co-workers, supervisors, and the public. Id. at 64-65. Hall testified that with those limitations,

Martinez’s past relevant work could not be performed. Id. at 65. Hall opined, however, that

there were at least three jobs that someone with those limitations could perform: (1) document

preparer,2 a sedentary, unskilled position with 120,000 national jobs and 1,110 in Connecticut;

(2) addresser, a sedentary, unskilled position with 115,000 national jobs and 1,000 in

Connecticut; and (3) monitor, a sedentary, unskilled position with 130,000 national jobs and

1,200 in Connecticut. Id. Hall testified that the available jobs would not change with the added

limitation of “us[ing] a cane to ambulate.” Id. He did, however, testify that the three examples




2
 When asked by Martinez’s counsel, Hall testified that “there are multiple job duties under that heading” not just
microfilming preparer, which is “officially obsolete” and, therefore, “the overall job would remain valid.” Id. at 67.

                                                         18
would not be available with the added limitation of “occasional fingering, occasional handling,

and occasional reaching”, either bilaterally or on the dominant hand only. Id. at 66.

       In a post-hearing submission, Martinez’s attorney, Attorney Katz, objected to Hall’s

testimony on the basis that it was “hogwash.” Post-Hrg. Brief, Ex. 16E, R. at 361. Specifically,

Attorney Katz argued that it was “demonstrably the case that Hall’s testimony as to job incidence

data was ‘conjured out of whole cloth’ and [was] thoroughly fabricated.” Id. at 363. As support

for that contention, Attorney Katz argued that “addresser” was one of eight subcategories under a

classification for which only 68,660 jobs existed nationally, therefore making it “mathematically

impossible” that addresser alone yielded 115,000 available jobs. Id. Similarly, he argued that

“surveillance system monitor” was one of five subcategories under a classification for which

only 120,270 jobs existed nationally, therefore, again, making it “mathematically impossible”

that surveillance system monitor alone yielded 130,000 available jobs. Id. With respect to

“microfilming document preparer”, Attorney Katz argued that it was “nonsense” for Hall to

testify that the job included more than the obsolete microfilm preparer position. Id. at 364.

       On October 4, 2016, the ALJ issued an opinion in which he found that Martinez was not

“under a disability within the meaning of the Social Security Act from October 16, 2011 through

the date of th[e] decision.” ALJ Decision, R. at 22. At the first step, the ALJ found that

Martinez was “not engaged in substantial gainful activity since October 16, 2011, the alleged

onset date.” Id. at 23. The ALJ clarified that Martinez “did odd jobs and ‘dumpster diving’ to

earn money” but that there was “no indication that any of [that] work activity rose to substantial

gainful activity levels.” Id. At the second step, the ALJ determined that Martinez’s impairments

of “degenerative disc disease, status post discitis and osteomyelitis; polysubstance abuse; [and]




                                                19
depressive disorder” were “severe impairments[.]” Id. at 24. The ALJ found that Martinez’s

“difficulty with his right hand” was non-severe. Id.

       At the third step, the ALJ determined that Martinez “d[id] not have an impairment or

combination of impairments that me[t] or medically equal[ed] the severity of one of the listed

impairments[.]” Id. Specifically, the ALJ stated that he considered the criteria for

“musculoskeletal listing for Disorders of the Spine” and found that Martinez’s “multi-level

degenerative disc disease” did not meet or medically equal that listing “because the objective

medical findings [did] not provide evidence of nerve root compression, which ha[d] resulted in a

limitation of the range of motion, motor loss, and accompanied by sensory or reflex.” Id.

Further, the ALJ opined that the “severity of [Martinez’s] mental impairments, considered singly

and in combination, [did] not meet or medically equal the criteria” for affective disorders or

substance abuse disorders. Id.

       The ALJ then assessed Martinez’s Residual Functional Capacity (“RFC”) and found that

he could perform sedentary work with the following limitations: (1) could occasionally balance,

bend, twist, squat, crawl, kneel, and climb; (2) could not climb ladders, ropes, or scaffolds; (3)

could only occasionally interact with the public, supervisors, and co-workers; and (4) must use a

cane to ambulate. Id. at 26. The ALJ stated that he “considered all symptoms and the extent to

which th[ose] symptoms [could] reasonably be accepted as consistent with the objective medical

evidence and other evidence” as well as “opinion evidence” in making his determination. Id.

The ALJ concluded that Martinez’s “medically determinable impairments could reasonably be

expected to cause the alleged symptoms” with respect to his back. Id. at 27. The ALJ went on to

conclude, however, that Martinez’s “statements concerning the intensity, persistence, and

limiting effects of th[o]se symptoms [were] not entirely consistent with the medical evidence and



                                                 20
other evidence in the record[.]” Id. In doing so, the ALJ highlighted portions of the medical

records that showed that Martinez injured his back multiple times while moving furniture, as

well as portions of the medical records that reflected that Martinez’s discitis had improved with

treatment. Id. at 27-28 (referencing Ex. 1F, 2F, 3F, 6F, 5F, 9F, 10F, 11F).

       The ALJ noted that he gave “little weight” to a form from Martinez’s treating

orthopedist, Dr. Shear, because he “did not complete most of the form, including the residual

functional capacity assessment.” Id. at 28 (referencing Ex. 22F). The ALJ gave “great weight”

to the State agency examiners’ physical assessment because it was “consistent with the record as

a whole, and with the additional evidence received at the hearing level.” Id. at 29 (referencing

Ex. 6A). The ALJ gave “less weight” to the State agency psychological assessment, however,

because it limited Martinez to “simple work” due to his substance abuse, but Martinez testified at

the hearing that “he had been sober for a year[.]” Id. (referencing Ex. 6A). The ALJ opined that

the stated RFC was “adequate to address the duration, frequency, and intensity of [Martinez’s]

symptoms, as well as any precipitating and aggravating factors.” Id.

       At the fourth step, the ALJ determined that Martinez was “unable to perform any past

relevant work[.]” Id. at 29. At the fifth step, the ALJ concluded that, based upon Martinez’s

“age, education, work experience, and [RFC], there [were] jobs that exist in significant numbers

in the national economy that [Martinez could] perform.” Id. In doing so, the ALJ stated that

Hall “offered reliable testimony regarding the numbers of available jobs” and “identified the

sources he used in addition to his personal experience in determining the numbers.” Id. at 30.

The ALJ opined that Hall’s testimony was “sufficient” and, therefore, the objections to the ALJ’s

testimony, lodged in the post-hearing brief, were not given much discussion. Id. The ALJ found

that, based on Hall’s testimony, Martinez was “capable of making a successful adjustment to



                                                21
other work that exist[ed] in significant numbers in the national economy.” Id. at 30-31. The

ALJ determined that a “finding of ‘not disabled’ [was] therefore appropriate[.]” Id. at 31.

         On November 7, 2016, Martinez filed a request for review of the ALJ’s decision by the

SSA’s Appeals Council alleging that the decision was “not supported by substantial evidence

and was not rendered in accordance with [l]aw.” Request for Review, R. at 13. Finding that the

was “no reason … to review the [ALJ’s] decision”, the Appeals Council denied Martinez’s

request for review on March 20, 2017. Notice of Appeals Council Action, R. at 1. Martinez

then filed a complaint before this court on May 23, 2017, urging reversal of the Commissioner’s

decision. Compl, Doc. No. 1. The Commissioner filed its Answer and the record on July 28,

2017. Answer, Doc. No. 16. Martinez filed a Motion to Reverse the Decision of the

Commissioner on January 26, 2018. Mot. to Reverse, Doc. No. 23. The Commissioner filed a

Motion to Affirm its Decision on March 26, 2018. Mot. to Affirm, Doc. No. 24.


III.     Discussion

         On review, Martinez asserts that the ALJ’s decision was “not supported by substantial

evidence in the record as a whole and/or … was not rendered in accordance with law.” Mot. to

Reverse, Doc. No. 23 at 1. Specifically, Martinez contends that the ALJ: (1) failed to properly

develop the administrative record, Mem. in Supp. Mot. to Reverse, Doc. No. 23-2 at 1; (2)

offered a flawed vocational analysis, id. at 11; (3) insufficiently evaluated Martinez’s claims of

pain, id. at 19; and (4) provided a deficient analysis at step three, id. at 22.3 The Commissioner

responds that the ALJ’s decision was “supported by substantial evidence and made by a correct

application of legal principles.” Mot. to Affirm, Doc. No. 24 at 1.



3
 Although Martinez lists his arguments in that order, the discussion will proceed in the sequential order consistent
with the five-step standard of review.

                                                         22
    A. Did the ALJ fail to develop the record?

          Martinez argues first that the ALJ failed to develop the administrative record. Mem. in

Supp. Mot. to Reverse, Doc. No. 23-2 at 1. Specifically, Martinez argues that the ALJ failed to

get medical source statements from Martinez’s treating physicians, Drs. Shear and Richer of

OSG, and Dr. Estime of SCHC, and that the record “contains no indication that anyone asked

[Dr. Shear] or [Dr. Estime] for their opinion[s] as to what Mr. Martinez could or could not do on

a function-by-function basis.” Id. at 2. The Commissioner argues that the ALJ was not under a

duty to obtain medical source statements because “the record contained adequate evidence from

other sources”, including “medical records and opinions from treating sources who examined

[Martinez], and who offered insight into how his impairments would affect his ability to work

and to undertake his activities of everyday life.” Mem. in Supp. Mot. to Affirm, Doc. No. 2401

at 8-9.

          In general, “the ALJ, unlike a judge in a trial, must … affirmatively develop the record in

light of the essentially non-adversarial nature of a benefits proceeding, even if the claimant is

represented by counsel.” Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999) (citation omitted)

(internal quotation marks omitted). “Social Security Administration rules provide that ‘[m]edical

reports should include … [a] statement about what [the claimant] can still do despite [his]

impairment(s) … Although [the SSA] will request a medical source statement about what [the

claimant] can still do despite [his] impairment(s), the lack of the medical source statement will

not make the report incomplete.’” Tankisi v. Commissioner of Social Security, 521 F. App’x 29,

33 (2d Cir. 2013) (summary order) (quoting 20 C.F.R. §§ 404.1513(b)(6), 416.913(b)(6)).

“[T]he plain text of the regulation does not appear to be conditional or hortatory: it states that the

Commissioner ‘will request a medical source statement’ containing an opinion regarding the

claimant’s residual capacity…. The regulation thus seems to impose on the ALJ a duty to solicit
                                                  23
such medical opinions.” Id. (quoting 20 C.F.R. §§ 404.1513(b)(6), 416.913(b)(6)) (emphasis in

original). The regulations state that the reports should include a statement about the claimant’s

residual capacity, and that the lack of a medical source statement is not necessarily fatal to the

record. See id. Accordingly, it is not “per se error for an ALJ to make a disability determination

without having sought the opinion of the claimant’s treating physician.” Sanchez v. Colvin, 2015

WL 736102, at *5 (S.D.N.Y. 2015).

       Even without a medical source statement, an “ALJ’s conclusions would not be defective

if he requested opinions from medical sources and the medical sources refused.” Tankisi, 521 F.

App’x at 33-34. Further, the failure of the ALJ to procure formal opinions about a claimant’s

residual functional capacity does not, by itself, require remand where the medical record is “quite

extensive[,] … voluminous[,] … [and] adequate to permit an informed finding by the ALJ.”

Tankisi, 521 F. App’x at 34; see also Pellam v. Astrue, 508 F. App’x 87, 90 (2d Cir. 2013)

(summary order) (“[W]here there are no obvious gaps in the administrative record, and where the

ALJ already possesses a ‘complete medical history,’ the ALJ is under no obligation to seek

additional information.” (quoting Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999)).

“Remand is not always required when an ALJ fails in his duty to request opinions particularly

where … the record contains sufficient evidence from which an ALJ can assess the petitioner’s

residual functional capacity.” Tankisi, 521 F. App’x at 34. That is particularly true where the

record includes assessments of the claimant’s limitations from a treating physician. Id.

       Remand is required where an ALJ’s residual functional capacity decision is “wholly

unsupported by any medical evidence.” Jermyn v. Colvin, 2015 WL 1298997, at *19 (E.D.N.Y

Mar. 23, 2015). Remand is also necessary where “the medical records obtained by the ALJ do

not shed any light on the [claimant’s RFC], and [where] the consulting doctors did not personally



                                                 24
evaluate” the claimant. Guillen v. Berryhill, 697 F. App’x 107, 108-09 (2d Cir. 2017) (summary

order). The record is insufficient when “[t]he medical records discuss [the claimant’s] illnesses

and suggest treatment for them, but offer no insight into how [the] impairments affect or do not

affect [the claimant’s] ability to work, or [his] ability to undertake the activities of daily life.” Id.

at 109.

          Here, the ALJ noted that Dr. Shear received a State of Connecticut form for Martinez to

obtain state aid, but “did not complete most of the form, including the [RFC] assessment.” ALJ

Decision, R. at 28. Accordingly, he assigned “little weight” to the form, because there was “no

function-by-function assessment.” Id. The ALJ gave “great weight” to Dr. Khan’s physical

assessment of Martinez’s RFC because it was “consistent with the record as a whole, and with

additional evidence received at the hearing level.” Id. at 29. Further, the ALJ “considered the

medical opinions provided by treating and examining sources, as well as non-treating sources”

and “analyzed the opinion evidence in accordance with the regulations and agency rulings.” Id.

at 28. The ALJ had before him an extensive and voluminous medical record including treatment

notes from multiple doctors, independent medical examinations, medical tests, reports, medical

source opinions from agency consultants, and testimonial evidence. With that record, the ALJ

determined that Martinez could perform sedentary work; could only occasionally balance, bend,

twist, squat, crawl, kneel, and climb; could never climb ladders, ropes, or scaffolds; must use a

cane to ambulate; and could only occasionally interact with the public, supervisors, and co-

workers. ALJ Decision, R. at 26.

          The medical record, as a whole, supports the ALJ’s determination and is replete with

notations and reports from treating physicians that offer insight into how Martinez’s back

impairment impacted his ability to “undertake the activities of daily life”, Guillen, 697 F. App’x



                                                   25
at 109, and affected his physical abilities, consistent with the ALJ’s RFC analysis. Ex. 1F, R. at

368 (pain worse with movement); Ex. 2F, R. at 403 (difficulty bending forward); Ex. 3F, R. 427

(minimal movement); Ex. 7F, R. at 518 (reduced range of motion in back); Ex. 7F, R. at 515

(mild pain with motion); Ex. 7F, R. at 511 (moderate pain with motion); Ex. 7F, R. at 505 (pain

aggravated by bending and lifting); Ex. 8F, R. at 535 (ambulating with cane; reported doing light

chores, taking care of activities of daily living, walking, and functioning independently); Ex. 9F,

R. at 539 (back impairment exacerbated by movement, bending, standing, walking, sitting, and

changing position); Ex. 11F, R. at 637 (pain made worse with twisting and bending); Ex. 21F, R.

at 980 (ambulating without issue with cane); Ex. 21F, R. at 979 (pain better when moving

around, worse when bending); Ex. 13F, R. at 754, 759 (could stand for 20 minutes and ambulate

for 30 minutes without difficulty); Ex. 21F, R. at 971-72 (pain made worse with bending, lifting,

or walking). The record also reflects, however, that Martinez’s back impairment was improving

over time. Ex. 3F, R. at 407 (pain much improved); Ex. 11F, R. at 651 (MRI shows complete

resolution of discitis and osteomyelitis); Ex. 11F, R. at 673 (MRI displaying expected changes);

Ex. 21F, R. at 976 (MRI showing improvement); Ex. 13F, R. at 723-50 (improvement with

aquatherapy); Ex. 21F, R. at 2012 (MRI showing improvement); Ex. 21F, R. at 972 (diskitis

osteomyelitis resolved); Ex. 21F, R. at 969 (back pain 40% improved). The ALJ took that

improvement into consideration in determining Martinez’s ability to work at a sedentary level

with the imposed limitations.

       Although the record did not include a formal RFC assessment by the treating physicians,

it was “adequate to permit an informed finding by the ALJ.” Tankisi, 521 F. App’x at 34. Given

the record the ALJ had before him, he did not have “any further obligation to supplement the

record by acquiring a medical source statement from one of the treating physicians.” Pellam,



                                                26
508 F. App’x at 90. Accordingly, the ALJ’s determination regarding Martinez’s limitations was

supported by the medical evidence in the extensive and voluminous record. There were no

obvious gaps in the record, and therefore, the ALJ was under no obligation to seek additional

information. See Guillen, 697 F. App’x 107; Pellam, 508 F. App’x at 90; Tankisi, 521 F. App’x

at 34; Jermyn, 2015 WL 1298997, at *19.

       Martinez also argues that “[t]he [r]ecord contains no indication that anyone asked [Drs.

Shear or Estime] for their opinion as to what Mr. Martinez could or could not do on a function-

by-function basis.” Mem. in Supp. Mot. to Reverse, Doc. No. 23-2 at 2. The record, however,

reveals otherwise. With respect to Dr. Estime, records from the 2013 Initial Disability

Determination Explanation reflect that SCHC, where Martinez was treated by Dr. Estime, was

contacted multiple times for medical source statements. Int’l Disability Determination

Explanations, Ex. 3A, R. at 98; Ex. 4A, R. at 109. Those records note that requests were made in

March, May, June, and September of 2013, and multiple messages were left to check on the

status of the requests, but no source statements were provided. Id.; Ex. 5A, R. at 124. Further,

Dr. Shear was given an opportunity to provide a function-by-function analysis for purposes of

Martinez’s application for cash benefits from the State of Connecticut. Ex. 22F, R. at 1018-23.

The form sought an evaluation of Martinez’s abilities consistent with an RFC assessment

including: physical capacities such as sitting, standing, walking, lifting, carrying, reaching,

grasping, handling, fingering, bending, crouching, twisting, and climbing stairs/ladders. Id. at

1020-21. Dr. Shear did not fill out any of those categories, noting only that Martinez did not

work and he expected Martinez to be out of work between six and twelve months. Id. at 1019.

Although it was not the ALJ who requested this information, the record still reflects that Dr.

Shear was given the opportunity to opine on Martinez’s physical limitations, and chose not to.



                                                 27
        Accordingly, the ALJ’s failure to procure formal opinions does not require remand under

the circumstances.


    B. Was the ALJ’s Analysis at Step Three Deficient?

        Martinez argues next that the ALJ’s analysis at step three was deficient. Mem. in Supp.

Mot. to Reverse, Doc. No. 23-2 at 22. Specifically, he argues that the ALJ simply stated that

Martinez’s back impairment did not meet or medically equal the listing for Disorders of the

Spine, section 1.04, but did not offer any analysis for that opinion. Id. at 22-24. The

Commissioner argues that although the ALJ “did not provide a lengthy discussion of the

evidence at step three,” the ALJ “did indeed explain that [Martinez’s] back impairment did not

meet the listing because the record did not show all of the requisite medical criteria to meet or

medically equal the listing” and he “discussed the medical evidence throughout his decision and

demonstrated … that [Martinez] did not meet the requisite criteria[.]” Mem. in Supp. Mot. to

Affirm, Doc. No. 24-1 at 11-13.

        “Step three of the analysis allows that ‘when … an individual’s impairment … meets or

equals the level of severity described in the Listing, and also meets the durational requirement,

disability will be found on the basis of the medical facts alone in the absence of evidence to the

contrary.’” Howarth v. Berryhill, 2017 WL 6527432, at *3 (D. Conn. Dec. 21, 2017) (quoting

Social Security Ruling 86-6: Titles II and XVI: The Sequential Process (“SSR 86-6”), 1986 WL

68636, at *3 (Jan. 1, 1986)). “To meet the listing, the impairment must satisfy all of the criteria

in the listing…. An impairment that does not meet the listing can nonetheless be medically

equivalent ‘if it is at least equal in severity and duration to the criteria of any listed impairment.’”

Id. (quoting 20 C.F.R. § 404.1526 (2015)) (internal quotation marks omitted). To satisfy this

requirement, “the set of symptoms, signs and laboratory findings in the medical evidence


                                                  28
supporting a claim must be compared with, and found to be equivalent in terms of medical

severity and duration to, the set of symptoms, signs and laboratory findings specified in the listed

impairment.” SSR 86-6 at *3.

       “In determining whether a listing has been met or equaled under step three, the ALJ must

consider all relevant evidence in [the] case record…. Additionally, the ALJ is required to

articulate the specific reasons justifying his decision that the claimant does or does not meet the

relevant listing.” Howarth, 2017 WL 6527432, at *5 (internal quotation marks omitted). “The

failure to articulate reasons can itself be the basis for remand…. This is true when the court

‘would be unable to fathom the ALJ’s rationale in relation to evidence in the record, especially

where credibility determinations and inference drawing is required of the ALJ.’” Id. (quoting

Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982)) (internal quotation marks omitted). It is

not enough for the ALJ to “summarily dispose[] of step three with conclusory statements that

[the claimant] did not meet [a] listing, followed by a recitation of the elements of each listing.”

Nieves v. Colvin, 2016 WL 7489041, at *5 (D. Conn. Dec. 30, 2016); see also Peach v. Colvin,

2016 WL 2956230, at *4 (W.D.N.Y. May 23, 2016) (“[T]his court cannot determine whether the

ALJ properly considered the Listings because his only reference to them is a recitation of the

standard.”).

       Even where the ALJ fails to articulate his reasons at step three, “the court is not required

to remand if the ALJ’s reasons can be discerned from other steps in the ALJ’s analysis or from

evidence in the record.” Howarth, 2017 WL 6527432, at *5 (citing Mongeur, 722 F.2d at 1040).

“Where the ALJ’s reasons can be thus determined, the court has not required the ALJ to ‘have

mentioned every item of testimony presented to him or have explained why he considered

particular evidence unpersuasive or insufficient to lead him to a conclusion of disability’ …. In



                                                 29
those cases, the ALJ’s failure to articulate his reasons can be harmless error.” Id. (quoting

Mongeur, 722 F.2d at 1040) (internal citations omitted). Further, “the absence of an express

rationale does not prevent [the court] from upholding the ALJ’s determination regarding [a

claimant’s] listed impairments, [if] portions of the ALJ’s decision and the evidence before him

indicate that his conclusion was supported by substantial evidence.” Berry, 675 F.2d at 468.

       In this case, the focus is Listing 1.04 for disorders of the spine. See ALJ Decision, R. at

24; Mem. in Supp. Mot. to Reverse, Doc. No. 23-2 at 22. Listing 1.04 requires a showing that a

claimant suffers from a spine disorder, including degenerative disc disease, that results in

“compromise of a nerve root or the spinal cord” and at least one of the following: (a) “[e]vidence

of nerve root compression characterized by neuro-anatomic distribution of pain, limitation of

motion of the spine, motor loss (atrophy with associated muscle weakness or muscle weakness)

accompanied by sensory or reflex loss and, if there is involvement of the lower back, positive

straight-leg raising test (sitting and supine);” (b) “[s]pinal arachnoiditis, confirmed by an

operative note or pathology report of tissue biopsy, or by appropriate medically acceptable

imaging, manifested by severe burning or painful dysesthesia, resulting in the need for changes

in position or posture more than once every 2 hours;” and/or (c) “[l]umbar spinal stenosis

resulting in pseudoclaudication, established by findings on appropriate medically acceptable

imaging, manifested by chronic nonradicular pain and weakness, and resulting in inability to

ambulate effectively.” 20 C.F.R. § 404.1525 app. 1, Listing 1.04.

       In his step three determination, the ALJ opined that Martinez’s “multi-level degenerative

disc disease [did not] meet[] or medically equal[] Listing 1.04 because the objective medical

findings [did] not provide evidence of nerve root compression, which … resulted in a limitation

of the range of motion, motor loss, and [was] accompanied by sensory or reflex [loss].” ALJ



                                                 30
Decision, R. at 24. The ALJ further opined that “none of [Martinez’s] treating or examining

physicians have concluded that [Martinez’s] back impairments [met] or medically equal[ed] any

of the Listings.” Id. The ALJ provided no further explanation for his determination and

“summarily disposed of step three with conclusory statements … and a recitation of the

elements”, which is insufficient for step three. Nieves, 2016 WL 7489041, at *5, Peach, 2016

WL 2956230, at *4. Indeed, the Commissioner even conceded that “the ALJ did not provide a

lengthy discussion of the evidence at step three.” Mem. in Supp. Mot. to Affirm, Doc. No. 24-1

at 12. Accordingly, the ALJ’s step three analysis was insufficient.

       The question, then, becomes whether the reasons for the ALJ’s step three decision “can

be discerned from other steps” in his analysis “or from evidence in the record” which “indicate

that his conclusion was supported by substantial evidence.” Howarth, 2017 WL 6527432, at *5;

Berry, 675 F.2d at 468. The Commissioner argues that the remainder of the ALJ’s opinion

makes clear the reasons why the ALJ found that Martinez’s impairments did not meet or

medically equal Listing 1.04. Mem. in Supp. Mot. to Affirm, Doc. No. 24-1 at 12. The ALJ

determined, inter alia, that Martinez did not meet step three because there was no indication that

his back impairment resulted in motor loss or was accompanied by sensory or reflex loss. ALJ

Decision, R. at 24.

       The Commissioner argues that the ALJ found that Martinez presented in October 2012

with “no sensory or reflex loss, and no numbness” and, therefore, the reasoning for that portion

of the ALJ’s step three decision can be discerned from the record. Mem. in Supp. Mot. to

Affirm, Doc. No. 24-1 at 12 (referencing ALJ Decision, R. at 27). Although the ALJ did indeed

make that statement, he provided no reference to the record as support. He seems to be referring

to treatment notes from October 14, 2012, but those records make no mention of whether



                                                31
Martinez was suffering from sensory or reflex loss, or numbness. See ALJ Decision, R. at 27

(referencing Treatment Notes from October 14, 2012, Ex. 1F, R. at 382-86). In fact, the

treatment notes from that hospital visit explicitly state that Martinez’s back pain radiated down

his left leg which felt “like it wanted to give out” and “like he [was] going to get a Charley

horse.” Ex. 1F, R. at 383. Further, treatment notes from that visit state that Martinez “move[d]

with a lot of difficulty”, had “limited [range of motion] in all directions”, and had “significant

difficulty moving.” Id. at 383-84. Nowhere else in his opinion did the ALJ reference sensory or

reflex loss or numbness. Accordingly, that single, unsupported statement about Martinez’s

supposed lack of “sensory or reflex loss” and “numbness”, on one occasion, is insufficient to

discern the reasons for the ALJ’s step three determination. That is particularly true where the

ALJ references medical records that would tend to undermine his step three determination.

Specifically, the ALJ referenced that at certain points, records reflect that Martinez had “positive

straight leg raise”, “moderately reduced flexion and extension of the lumbar spine”, and

“decreased sensation”, all of which factor into a determination of an impairment under Listing

1.04. ALJ Decision, R. at 27-28.

        The ALJ’s step three discussion was insufficient and the remainder of his decision does

not provide adequate reassurance that his decision at step three was supported by substantial

evidence. Accordingly, the determination at step three was deficient and warrants remand.


   C. Did the ALJ Improperly Evaluate Martinez’s Complaints of Pain?

       Martinez argues next that the ALJ improperly evaluated Martinez’s pain. Mem. in Supp.

Mot. to Reverse, Doc. No. 23-2 at 19. Specifically, Martinez argues that, despite consistent

complaints of pain throughout the medical record, the ALJ discounted Martinez’s pain “to

insignificance.” Id. The Commissioner argues that the ALJ acknowledged Martinez’s pain but


                                                 32
found that “his claims of disabling pain and disabling functional limitations were not fully

consistent with the medical and non-medical evidence of record”, including Martinez’s own

statements. Mem. in Supp. Mot. to Affirm, Doc. No. 24-1 at 13-16.

       Per the Social Security regulations, Martinez’s subjective statements about his pain, taken

alone, are not sufficient for an ALJ to make a disability finding. 20 C.F.R. § 416.929(a). An

ALJ must employ a two-step process for evaluating symptoms, such as pain. “First, the ALJ

must determine whether the medical signs or laboratory findings show that a claimant has a

medically determinable impairment that could reasonably be expected to produce the claimant’s”

pain. Cichocki v. Astrue, 534 F. App’x 71, 75 (2d Cir. 2013) (summary order). An ALJ must

consider all of the claimant’s “symptoms, including pain, and the extent to which [his] symptoms

can reasonably be accepted as consistent with the objective medical evidence and other

evidence.” 20 C.F.R. § 416.929(a). The ALJ “will consider all of [a claimant’s] statements

about [his] symptoms, such as pain, and any description [his] medical sources or nonmedical

sources may provide about how the symptoms affect [his] activities of daily living and [his]

ability to work.” Id. An ALJ must have “objective medical evidence from an acceptable

medical source” that shows that a claimant has a medical impairment or impairments that “could

reasonably be expected to produce the pain or other symptoms alleged.” Id.

       If the ALJ finds that the first step is met, then he must “‘evaluate the intensity and

persistence of [the claimant’s] symptoms’ to determine the extent to which the symptoms limit

the claimant’s capacity for work.” Cichocki, 534 F. App’x at 75 (citing 20 C.F.R. §

416.929(c)(2)). In doing so, the ALJ considers “all of the available evidence” from medical and

nonmedical sources, including objective medical evidence but will not reject a claimant’s

subjective assessment of the intensity and persistence of his pain “solely because the available



                                                33
objective medical evidence does not substantiate [his] statements.” 20 C.F.R. §§ 416.929(c)(1),

(2). “However, if a claimant’s statements about [his] symptoms are not substantiated by the

objective medical evidence, the ALJ must consider the other evidence and make a finding on the

credibility of the individual’s statements.” Cichocki, 534 F. App’x at 76 (citing Social Security

Ruling 96-7p, 1996 WL 374186, at *4 (July 2, 1996)). In doing so, the ALJ should consider the

following factors: daily activities; “[t]he location, duration, frequency, and intensity” of the pain;

“[p]recipitating and aggravating factors;” “[t]he type, dosage, effectiveness, and side effects of

any medication” taken to alleviate pain; “[t]reatment, other than medication” received for pain

relief; measures used to relieve pain; and “[o]ther factors concerning … functional limitations

and restrictions due to pain[.]” 20 C.F.R. § 416.929(c)(3).

       Further, an ALJ will consider a claimant’s subjective claims of pain “in relation to the

objective medical evidence and other evidence, in reaching a conclusion as to whether [he is]

disabled” and will consider “whether there are any inconsistencies in the evidence and the extent

to which there are any conflicts” between the claimant’s subjective claims of pain and the “rest

of the evidence” including the claimant’s history, laboratory findings, and medical source

statements regarding pain. 20 C.F.R. § 416.929(c)(4). If an ALJ determines that a claimant does

have severe impairments, but the impairments do not meet or equal a listed impairment, then the

ALJ “will consider the impact” of the claimant’s impairment or impairments and related pain on

the claimant’s residual functional capacity. 20 C.F.R. § 416.929(d)(4).

       “The ALJ’s decision ‘must contain specific reasons for the finding on credibility,

supported by the evidence in the case record, and must be sufficiently specific to make clear to

the individual and to any subsequent reviewers the weight the [ALJ] gave to the individual’s

statements and the reasons for that weight.’” Cichocki, 534 F. App’x at 76 (citing Social



                                                 34
Security Ruling 96-7p, 1996 WL 374186, at *2)). In making such a determination, the ALJ must

provide more than just “a single, conclusory statement” regarding the claimant’s credibility or a

recitation of the relevant factors, but “remand is not required where ‘the evidence of record

permits [the court] to glean the rationale of an ALJ’s decision[.]’” Id. (citing Mongeur, 722 F.2d

at 1040).

       Here, the ALJ concluded that Martinez’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms” but declined to credit Martinez’s

testimony regarding the “intensity, persistence, and limiting effects of [those] symptoms.” ALJ

Decision, R. at 27. The ALJ found that Martinez’s statements were “not entirely consistent with

the medical evidence” and other record evidence. Id. The ALJ acknowledged throughout his

decision that Martinez was suffering from back pain. See id. at 26 (noting Martinez’s testimony

that he had pain with bending; was on pain medication; was limited in his ability to walk, stand,

sit, and lift); id. at 27 (noting hospital records for complaints of back pain; noting pain relief

measures); id. at 28 (noting improvement in pain through physical therapy). In making this

determination, though, the ALJ referenced Martinez’s reported activities that conflicted with his

subjective claims of disabling pain. Id. at 26 (noting that Martinez drove, took the bus, rakes

leaves, takes out the garbage). Further, the ALJ noted the many times that Martinez re-injured

himself while participating in strenuous activities, which were also inconsistent with Martinez’s

claims of disabling pain. Id. at 27 (referencing Ex. 1F). Indeed, the record reflects that Martinez

routinely injured himself moving furniture, appliances, and other heavy objects. See Ex. 1F, R.

at 367-68 (sought treatment for back pain after lifting a TV); R. at 374 (sought treatment for back

pain after moving a dresser); R. at 377-78 (sought treatment for back and arm pain after lifting

rocks); R. at 382 (sought treatment for back pain after helping someone move); R. at 397-98



                                                  35
(sought treatment for back pain after moving a refrigerator); Ex. 7F, R. at 509 (sought treatment

for back pain after lifting heavy object); Ex. 13F, R. at 793 (reinjured back after moving

furniture). The record also reflects that Martinez reported that he was able to do light chores,

take care of his activities of daily living, and function independently. Ex. 8F, R. at 537.

       Further, the ALJ’s determination of Martinez’s RFC correlates with Martinez’s own

claims, at the hearing and throughout the medical record, of his limitations because of his back

pain, which shows that the ALJ did not discount Martinez’s pain “to insignificance”, but took it

into serious consideration. The ALJ found that Martinez was physically limited to only

occasionally balancing, bending, twisting, squatting, crawling, kneeling, and climbing; and must

use a cane to ambulate. ALJ Decision, R. at 26. The record evidence reflects that those

limitations are consistent with Martinez’s claims, including that back pain increased with:

prolonged movement (R. at 368, 511, 515, 539); bending (R. at 403, 505, 539, 637, 971, 979);

lifting (R. at 45-46, 505, 971); twisting (R. at 637); prolonged walking (R. at 44-45, 539, 754,

759, 972); and prolonged sitting or standing (R. at 55).

       The ALJ also discussed the medical records that reflect that Martinez’s back impairment,

and back pain, improved. ALJ Decision, R. at 28. Specifically, the ALJ referenced the multiple

MRIs taken of Martinez’s diskitis that showed improvement, and the physical therapy records

and treatment notes that reflected improvement in back pain. Id. That determination is

supported by substantial evidence in the record. See Ex. 3F, R. at 407 (pain much improved);

Ex. 11F, R. at 651 (MRI shows complete resolution of discitis and osteomyelitis); Ex. 11F, R. at

673 (MRI displaying expected changes); Ex. 21F, R. at 976 (MRI showing improvement); Ex.

13F, R. at 723-50 (improvement with aquatherapy); Ex. 21F, R. at 2012 (MRI showing




                                                 36
improvement); Ex. 21F, R. at 972 (diskitis osteomyelitis resolved); Ex. 21F, R. at 969 (back pain

40% improved).

       Accordingly, the ALJ’s decision to discount Martinez’s claims of pain was sufficiently

clear and is supported by substantial evidence in the record and, therefore, remand is not

warranted on this issue.


   D. Was the ALJ’s Vocational Analysis Flawed?

       Martinez also argues that the ALJ’s vocational analysis was flawed. Mem. in Supp. Mot.

to Reverse, Doc. No. 23-2 at 11. Specifically, Martinez argues that the ALJ’s finding at step

five, that Martinez could adjust to other work, was made in error for two reasons: (1) the ALJ’s

hypothetical questions posed to Hall were flawed; and (2) Hall’s testimony was erroneous. Id. at

11-19. I will address those issues one at a time.


       1. Were the Hypothetical Questions Posed by the ALJ flawed?

       Martinez argues that the ALJ’s hypothetical question to Hall “did not fairly incorporate

[Martinez’s] documented limitations” with respect to his back issues, his hand injuries, his need

to nap daily. Mem. in Supp. Mot. to Reverse, Doc. No. 23-2 at 17-19. In response, the

Commissioner argues that the ALJ need not “mirror a medical source statement” in his RFC

determination, that the ALJ did rely on Dr. Khan’s consultative report in determining how

Martinez’s limitations affected his RFC, and that there was no support in the record for

Martinez’s contentions that his hand injuries and need to nap affected his RFC. Mem. in Supp.

Mot. to Affirm, Doc. No. 24-1 at 17-20.

       If the ALJ asks a vocational expert a hypothetical question, in order for the expert’s

testimony “to be considered reliable, the hypothetical posed must include all of the claimant’s

functional limitations … supported by the record.” Horbock v. Barnhart, 210 F. Supp. 2d 125,

                                                37
134 (D. Conn. 2002) (quoting Flores v. Shalala, 49 F.3d 562, 570-71 (9th Cir. 1995)). If the

ALJ “ask[s] the vocational expert a hypothetical question that fail[s] to include or otherwise

implicitly account for all of [the claimant]’s impairments,” then “the vocational expert’s

testimony is not ‘substantial evidence’ and cannot support the ALJ’s conclusion that [the

claimant] c[an] perform significant numbers of jobs in the national economy.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1181 (11th Cir. 2011); see also Lancaster v. Comm’r of

Soc. Sec., 228 F. App’x 563, 573 (6th Cir. 2007) (unpublished) (“If the hypothetical question

does not accurately portray Plaintiff’s physical and mental state, [then] the vocational expert’s

testimony in response to the hypothetical question may not serve as substantial evidence in

support of the ALJ’s finding that Plaintiff could perform other work”); Medovich v. Colvin, 2015

WL 1310310, at *14 (N.D.N.Y. Mar. 23, 2015) (“expert vocation testimony given in response to

hypothetical questions that do not present the full extent of claimants’ impairments, limitations[,]

and restrictions … cannot constitute substantial evidence to support a conclusion of no

disability”). In such circumstances, the ALJ’s decision may be upheld only if the error was

“harmless,” that is, if other “substantial evidence in the record” supports the ALJ’s conclusions.

See McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014); cf. Kohler v. Astrue, 546 F.3d 260,

269 (2d Cir. 2008).

       Here, the ALJ fully described Martinez’s RFC to Hall with respect to Martinez’s physical

limitations. First, as discussed above in section III(A), the ALJ’s determination regarding

Martinez’s limitations stemming from his back impairments was supported by the record and,

therefore, there was no need for him to provide a more limited assessment to Hall. Further,

Martinez’s medical record is wholly devoid of any note, assessment, or opinion that he needed to

take daily naps. The only mention of napping in the record was Martinez’s own testimony in



                                                38
which he stated that he naps every day, usually “around 2:00 or 3:00 in the afternoon …

anywhere from an hour to two hours.” Tr. of ALJ Hr’g, R. at 58. Although Martinez may nap

every day, there is nothing in the record to suggest that it was medically necessary and, therefore,

such a limitation was not supported by the record. Horbock, 210 F. Supp. 2d at 134. The ALJ

did not err in leaving daily napping out of the hypothetical posed to the ALJ.

       Finally, the ALJ did not err in failing to include Martinez’s hand impairments in the

hypothetical posed to Hall. The medical records do reflect that Martinez had two notable hand

injuries. In 2009, he had hand surgery for a laceration sustained while cutting wood laminate

and a follow up shortly thereafter to remove a piece of laminate embedded in his hand. See St.

Vincent’s Med. Rec., Ex. 16F, R. at 863. In 2014, Martinez was hospitalized for over a month

for an abscess on his right wrist, which caused swelling and pain. Bridgeport Hosp. Med. Rec.,

Ex. 11F, R. at 640-55. The medical record as a whole, however, does not indicate that Martinez

suffered any lasting limitations from either injury. Further, the consultative examiner

assessments, after reviewing the entire medical record, opine that Martinez had no manipulative

limitations. Ex. 4A, R. at 116; Ex. 6A, R. at 141. Martinez’s testimony that his hand hurt “every

now and then” and the he “sometimes” dropped things (see Tr. of ALJ Hr’g, R. at 52-53, 59) was

insufficient to support a limitation on the use of his hands, particularly in light of the record as a

whole and Martinez’s testimony that he was able to perform “fine motor” tasks. Id. at 59.

Accordingly, the ALJ did not err in failing to include limitations on the use of Martinez’s hands

in the hypothetical to Hall.


       2. Was the Vocational Expert’s Testimony Flawed?

       Martinez’s next argument with respect to the ALJ’s step five finding is that Hall’s

testimony about the availability of jobs was flawed because he relied on an incorrect


                                                  39
methodology and, therefore, the number of available jobs was inaccurate and “mathematically

impossible”. Id. at 11-17. In response, the Commissioner argues that Hall’s testimony was

sufficient to establish that there were jobs that Martinez could perform, and that there was no

evidence to support Martinez’s criticism of Hall’s techniques and testimony. Mem. in Supp.

Mot. to Affirm, Doc. No. 24-1 at 21-24.

       After a claimant has proved that his or her residual functional capacity precludes a return

to “past relevant work;” Greek, 802 F.3d at 373 n.2 (citing 20 C.F.R. §§ 404.1520(e), (f),

404.1560(b)), there is a “limited burden shift” to the Commissioner to show that “there is work

in the national economy that the claimant can do.” Poupore, 566 F.3d at 306. The ALJ may

carry that burden “either by applying the Medical Vocational Guidelines or by adducing

testimony of a vocational expert.” McIntyre, 758 F.3d at 151.

       “[A] vocational expert is not required to identify with specificity the figures or sources

supporting his conclusion, at least where he identified the sources generally.” Id. at 152. When

a vocational expert’s testimony is given “on the basis of the expert’s professional experience and

clinical judgment” and is not “undermined by any evidence in the record,” he is “not required to

articulate a more specific basis for his opinion,” and an ALJ can “reasonably credit” the expert’s

testimony. Id. “Occupation evidence provided by a [vocational expert] … should be consistent

with the occupational information supplied by the [Dictionary of Occupational Titles] …. [A]s

part of the [ALJ]’s duty to fully develop the record, the [ALJ] will inquire, on the record, as to

wither or not there is such consistency.” Social Security Ruling 00-4p, 2000 WL 1898704 (Dec.

4, 2000). ALJs “rely primarily” on the Dictionary of Occupational Titles in making disability

determinations. Id.; 20 C.F.R. § 404.1566. The Dictionary of Occupational Titles (“DOT”) is a

publication by Department of Labor that “gives a job type a specific code … and establishes,



                                                 40
among other things, the minimum skill level and physical exertion capacity required to perform

that job.” Brault, 683 F.3d at 446. The DOT provides information to the vocational expert, and

ALJ, that is useful in determining “the type of work a disability applicant can perform.” Id.

“The DOT, however, just defines jobs. It does not report how many such jobs are available in

the economy.” Id. (emphasis in original). In order to provide information regarding the

availability of the jobs listed in the DOT, the vocational expert must turn to other sources, such

as the Occupational Employment Quarterly. Id.

       District Courts in the Second Circuit “follow the ‘Seventh Circuit[‘s] approach [of

requiring some evidentiary basis to rely up[on] the opinions of the [vocational expert.]’”

Koutrakos v. Colvin, 2015 WL 1190100, at *20 (D. Conn. Mar. 15, 2015) (citing Wages v.

Comm’r of Soc. Sec., 2013 WL 3243116, at *6 (D. Conn. June 26, 2013)). An ALJ does not err

when he relies on a vocational expert’s testimony that is based on personal experience, labor

market surveys, and published statistical sources in determining the number of jobs available.

Jones-Reid v. Astrue, 934 F. Supp. 2d 381, 407 (D. Conn. 2012), aff’d, 515 F. App’x 32 (2d Cir.

2013). It is enough for a vocational expert to identify “‘the sources he generally consulted to

determine’” the availability of jobs, even if he does not provide “specific information.” Brault,

683 F.3d at 450 (citing Galiotti v. Astrue, 266 F. App’x 66 (2d Cir. 2008) (summary order)).

       Here, Hall testified regarding the type of jobs that Martinez was capable of holding, given

his physical and mental limitations, as posted by the ALJ in the hypothetical questions. Tr. of

ALJ Hr’g, R. at 64-66. He testified that he referenced the DOT in compiling the list of jobs and

that his testimony was “consistent with” the DOT. Id. at 66. He then went on to specify the

number of available jobs, both locally and nationally, for each listed position. Id. at 64-66. He

did not, however, identify any other publications or sources that he used in coming to such a



                                                41
determination. Id. He mentioned only the DOT which simply defines jobs, and does not provide

information regarding the number of available positions. Brault, 683 F.3d at 446. Indeed, the

Commissioner concedes that Hall “did not provide his source for his numbers and did not

explain this method of analysis of the job data.” Mem. in Supp. Mot. to Affirm, Doc. No. 24-1 at

23. By failing to identify any sources that he consulted, even generally, in determining the

availability of jobs, Hall’s testimony did not comport with the Second Circuit’s standard. See

Brault, 683 F.3d at 450. Hall did not cite a single other source upon which he could have relied,

and the ALJ did not ask him how he came to his conclusions. The ALJ merely asked if his

opinion was consistent with the DOT; Tr. of ALJ Hr’g, R. at 66; which may be a sufficient basis

for a vocational expert’s opinion regarding the types of jobs available to Martinez, but not

regarding the number. The ALJ’s determination that Hall “identified the sources he used in

addition to his personal experience in determining the numbers” was erroneous. ALJ Decision,

R. at 30. Accordingly, Hall’s testimony was inadequate.

       Of course, “agency errors do not always warrant remand,” and in a different context, the

Second Circuit has held that remand of an administrative appeal is “futile (a) when the [ALJ]

articulates an alternative and sufficient basis for [his] determination; (b) when [his] reliance on

the erroneous aspect of [his] reasoning is substantially tangential to [his] non-erroneous findings;

or (c) when overwhelming evidence in the record makes it clear that the same decision is

inevitable.” Zhong v. U.S. Dept’ of Justice, 480 F.3d 104, 117 (2d Cir. 2006); see also McIntyre,

758 F.3d at 148 (applying harmless error analysis to Social Security appeal). None of those

exceptions apply here. The ALJ explicitly stated that he relied on the vocational expert’s

testimony regarding the available number of jobs in the local and national economy in deciding

whether there were sufficient jobs in the national economy that Martinez would be able to



                                                 42
perform. Tr. of ALJ Hr’g, R. at 30. Far from the ALJ “articulat[ing] an alternative and

sufficient basis for [his] determination,” or “overwhelming evidence in the record mak[ing] it

clear that the same decision is inevitable,” Zhong, 480 F.3d at 117, the vocational expert’s

inadequate testimony was the only evidence in the record that supported the ALJ’s findings that

there were jobs that Martinez could perform that existed in sufficient numbers in the national

economy. ALJ Decision, R. at 30. Further, the ALJ’s error was not “tangential.” Zhong, 480

F.3d at 117. The mistake was essential to the ALJ’s finding that Martinez was “not disabled”

because there was other work that he could perform that existed “in significant numbers in the

national economy,” ALJ Decision, R. at 30—a step of the disability determination on which the

Commissioner bore the burden of proof. See Poupore, 566 F.3d at 306.

       The ALJ’s finding that Martinez had available to him a significant number of jobs that he

could perform is not supported by the record. To the contrary, the ALJ’s conclusion was

supported only by the opinion of the vocational expert, given with no reference to any supporting

sources. Because no other evidence supports the ALJ’s determination with regard to the number

of jobs available to Martinez, his finding of “not disabled” is “not supported by substantial

evidence in the record,” and must be remanded. See Greek, 802 F.3d at 374-75.


IV.    Conclusion

       For the reasons set forth above, Martinez’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 23) is granted, and the Commissioner’s Motion to Affirm its Decision

(Doc. No. 24) is denied. The case is remanded for further articulation and development of the

ALJ’s determination at steps three and five.




                                                43
          The Clerk shall enter judgment, effect remand to the Commissioner, and close the case.

In the event of a subsequent appeal, the clerk’s office is directed to assign the appeal to my

docket.

          So ordered.

Dated at Bridgeport, Connecticut, this 14th day of March 2019.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                 44
